Citation Nr: 0402129	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  01-03 615A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for arthritis claimed 
to be secondary to service-connected syphilis.

2.  Entitlement to service connection for lesions of the 
genitalia and the mouth claimed to be secondary to service-
connected syphilis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife




ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from September 1942 to January 
1947.

This case came to the Board of Veterans' Appeals (Board) from 
a December 2000 decision by the Phoenix, Arizona, Regional 
Office (RO).  In a September 2002 decision, the Board denied 
entitlement to service connection for arthritis secondary to 
service-connected syphilis.  The Board also undertook 
evidentiary development in connection with the claim for 
entitlement to service connection for mouth and genital 
lesions claimed to be secondary to syphilis.  The veteran 
appealed the Board's denial of entitlement to service 
connection for arthritis.  In an April 2003 order, the United 
States Court of Appeals for Veterans Claims (Court) granted a 
joint motion for remand.  In addition, the evidentiary 
development undertaken by the Board, in connection with the 
lesions claim, has been completed.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  VCAA is codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and VA 
duties pursuant thereto have been codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2003).  

In a motion sustained by the Court, filed in connection with 
the Board's denial of entitlement to service connection for 
arthritis, counsel contended that VA failed to provide the 
veteran with that notice required by VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 13 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  To correct that shortcoming the case 
must be remanded.

In connection with a claim of entitlement to service 
connection for mouth and genital lesions secondary to 
syphilis, the Board undertook evidentiary development 
pursuant to 38 C.F.R. § 19.9(a)(2) (2003) which permitted the 
Board to review, in the first instance, evidence developed 
pursuant thereto.  As a result of Board development, the 
veteran underwent a February 2003 VA examination and the 
report thereof has been added to the file.  Notably, however, 
38 C.F.R. § 19.9(a)(2) was invalidated by the Federal 
Circuit.  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Thus, this issue 
must be remanded so the RO can review the report of the 
February 2003 VA examination.  With regard to such a review, 
the RO is also advised that the veteran submitted medical 
evidence-a letter from Mark Lacy, MD-directly to the Board.  
That evidence must be reviewed by the RO as well.

Accordingly, this case is remanded to the RO for the 
following:

1.  The RO must advise the veteran as 
follows:
	
a.  The evidence needed to 
substantiate his claim of 
entitlement to service connection 
for arthritis secondary to syphilis 
is medical evidence that his 
arthritis is actually caused by 
syphilis.  Evidence that syphilis 
may cause arthritis does not prove, 
or raise a reasonable doubt, that 
his arthritis is so caused.  In 
addition, evidence needed to 
substantiate his claim of 
entitlement to service connection 
for mouth and genital lesions is 
medical evidence that he currently 
has lesions that are actually caused 
by syphilis.  Evidence that he had 
such lesions in the past is 
insufficient because VA can only pay 
compensation for current disability.

b.  It is the veteran's 
responsibility, and his alone, to 
provide the foregoing evidence.  VA 
will make  efforts to obtain 
relevant evidence, such as VA and 
non-VA medical records, employment 
records, or records from government 
agencies, if the appellant 
identifies the custodians thereof, 
and VA will notify him of evidence 
he identified that could not be 
obtained so that he may obtain the 
evidence himself and submit it.

2.  The veteran must identify all VA and 
non-VA health care providers who have 
treated him, since June 1993, for 
syphilis, arthritis, or mouth or genital 
lesions.  Thereafter, the RO must obtain 
legible copies of all records not already 
obtained.

3.  Upon completion of the foregoing 
development, and compliance with the 
Veterans Benefits Act of 2003, P.L. 108-
___ (2003), the RO must review all the 
evidence of record, including the report 
of the February 2003 VA examination and 
the medical evidence the veteran 
submitted to the Board.  If the benefits 
sought on appeal remain denied, issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31, 19.38 
(2003).

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision by the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision by the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).


